Exhibit 10.3

     
Steven A. Kandarian
President and Chief Executive Officer
  (METLIFE LOGO) [y91773y9177301.gif]
 
   
MetLife, Inc.
   
1095 Avenue of the Americas
   
New York, NY 10036
   

July 27, 2011
Frans Hijkoop
#######
#######
Dear Frans,
It is with great pleasure that I invite you to join MetLife, a leading global
provider of insurance and other financial services to millions of individual and
institutional customers.
With this letter, I am pleased to offer you the position of Executive Vice
President and Chief Human Resources Officer at a rate of pay day equal to an
annual base salary of $500,000 payable semi-monthly – i.e., you will be paid
twice a month, on the 15th of the month and the last work day of the month. If a
pay day falls on a weekend, holiday or other non-work day, you will generally be
paid on the business day immediately before the pay day.
This position reports to me and will be based in MetLife’s Headquarters at 1095
Avenue of the Americas, New York, New York.
As Executive Vice President and Chief Human Resources Officer, you will be an
employee of MetLife Group, Inc. and an officer of MetLife, Inc., MetLife Group,
Inc. and Metropolitan Life Insurance Company. Your appointment is conditioned on
the approval of the Compensation Committee and MetLife’s Board of Directors.
Your total compensation opportunity includes your base salary, annual incentive
and long-term stock-based incentives. The Compensation Committee of MetLife’s
Board of Directors oversees our annual (Annual Variable Incentive Plan or AVIP)
and long-term incentive plans. Awards under these plans are discretionary and
heavily influenced by company, business unit and individual performance. You
must be actively at work on the date of any payments or grants, as determined by
the applicable plan or program to receive such awards.
The initial annualized total compensation opportunity for this position will be
approximately $2.2 million. Your Annual Variable Incentive Plan (AVIP) award
opportunity will be approximately $500,000 and your long-term stock-based
incentives will be a mix of performance shares and stock options, which on a
total basis will be approximately $1.2 million. For performance year 2011, your
AVIP will be guaranteed at no less than $500,000.

1



--------------------------------------------------------------------------------



 



In addition, in consideration of the beginning of your employment, I will be
recommending to MetLife’s Compensation Committee and Board of Directors the
following stock-based incentive compensation awards:

•   A grant of stock options valued at approximately $385,000 (based on a
planning stock price of $40.00, this would be 28,825 stock options). The stock
option price will be the closing stock price of MetLife, Inc. common stock on
the date the grant is approved and will be subject to the terms of the stock
incentive plan and stock option agreement, which will be provided to you. Stock
options vest one-third each year from the date of the grant.

•   An award of Performance Shares valued at approximately $385,000 (based on a
stock price of $40.00, this would be 9,600 shares). The performance period runs
from January 1, 2011 through December 31, 2013 with final awards payable in
April 2014. The performance shares are subject to the terms of the stock
incentive plan and performance share agreement, which will be provided to you.
You must be an employee on December 31, 2013 to be eligible for the award.

•   A one-time grant of Restricted Stock Units (RSUs) valued at approximately
$625,000 (based on a planning stock price of $40.00, this would be 15,600 RSUs)
and would be subject to the terms of the stock incentive plan and the restricted
stock unit agreement, which will be provided to you. The RSUs will cliff vest
and would be payable three years after the date of the grant.

Subject to the approval of the Compensation Committee and Board of Directors,
you will receive the following sign-on bonuses:

•   $540,000, less applicable taxes and other required withholding, to be paid
to you in a lump sum the first paycheck following 30 calendar days of active
employment with MetLife. Should you voluntarily terminate your employment with
MetLife prior to the first anniversary of the beginning of your employment, this
sign-on bonus is repayable to MetLife, on a prorated basis (based on the portion
of the period between your start date and your first anniversary) at the time of
termination to the extent permissible under law. You will not have the
opportunity to defer this payment.

•   $420,000, less applicable taxes and other required withholding, to be paid
in a lump sum February 2012. You must be actively employed at the time of
payment to receive the bonus. You will not have the opportunity to defer this
payment.

In consideration of your family situation, you will be eligible up until
December 31, 2013, for a relocation allowance in the amount of $150,000 less
applicable taxes and other required withholding, to be paid in a lump sum. In
order to receive the lump sum, you must provide documentation showing that you
have sold your residence in New Canaan, CT and be actively employed at the time
of payment to receive the allowance. You will not have the opportunity to defer
this payment. Should you voluntarily terminate your employment within the
12 months of your effective date of employment, you must reimburse MetLife for
all relocation-related costs including allowances paid directly to you.
MetLife has a stock ownership program covering Senior Vice Presidents and above
and equivalent positions. The program provides that individuals in these
positions should own MetLife, Inc. common stock in an amount at least equal to a
multiple – from 2 to 7 times – of their annual base salary. As Executive Vice
President and Chief Human Resources Officer, you will be responsible for owning
3X your annual base salary. Ownership includes shares and share equivalents
acquired through company sponsored programs, such as investments in the MetLife
Company Stock Fund of the Savings & Investment Plan, or the Auxiliary Savings &
Investment Plan, as well as shares

2



--------------------------------------------------------------------------------



 



purchased in the open market. While there is no official time frame for reaching
the minimum ownership requirement, you are expected to hold all “profit shares”
received from exercising any stock options, and any shares you receive (or
defer) in payment from performance share awards or restricted stock units until
you meet your ownership requirement.
Under MetLife’s Insider Trading Policy, you may not trade in MetLife securities
while you are aware of material, nonpublic information about MetLife. In
addition, you will be required to obtain prior approval of the MetLife, Inc.
Corporate Secretary before executing transactions in MetLife, Inc. securities,
including those that affect your interest in the MetLife Company Stock Fund in
certain benefit plans. You will also be subject to the requirements of
Section 16 of the Securities and Exchange Act of 1934, and as such you will be
required to report your transactions in MetLife, Inc. securities to the U.S.
Securities and Exchange Commission under the rules of that Section. You will be
notified and given instructions on how to request clearance for such
transactions.
MetLife has a competitive and comprehensive array of benefits designed to
provide you with choice and flexibility. Under our current plans, you will be
eligible for healthcare and dental coverage, disability income benefits, group
life insurance, as well as several voluntary benefits such as legal services. In
addition, a chauffeured car will be provided to you.
You will be immediately eligible to participate in the MetLife Savings and
Investment Plan (SIP), which includes a 401(k) component. After one year of
service, you will become eligible for the Company matching contributions for
each pay period in which you are enrolled to contribute at least the minimum
employee contribution. If your compensation exceeds the limit imposed by the IRS
on which contributions can be made to SIP ($245,000 for 2011), company
contributions on compensation in excess of this amount will be made to an
auxiliary plan provided you are enrolled to contribute at least the minimum
employee contribution to SIP.
After one year of service you will also automatically become a participant in
the MetLife Retirement Plan Personal Retirement Account (PRA) which is fully
funded by the company and provides a contribution of 5% of your benefitable pay
up to the social security wage base ($106,800 in 2011) and 10% above the wage
base – you make no contributions to this plan. In addition, you will earn credit
in an auxiliary pension plan if your compensation exceeds the limit imposed by
the IRS for compensation eligible for credit under the PRA ($245,000 in 2011).
In addition, through annual enrollments, you will have the option to defer
compensation in a plan designed for that purpose. You will receive further
details at a later time.
You will be eligible to participate in MetLife’s benefits according to the terms
of each benefit plan. Certain benefits such as benefits under the Retirement
Plan and company matching contributions under SIP are subject to certain vesting
requirements. With respect to health care benefits specifically, you will be
eligible for coverage on the first of the month following thirty days of
employment. More information about your benefits will be delivered within a few
weeks following your employment date.
You will be eligible for 22 paid time off (PTO) and 3 Personal/Family days,
which will be
pro-rated in 2011.
This offer of employment is based on our confidence that your employment with
MetLife will be a mutually rewarding and enriching experience, but it is not an
employment contract, and does not

3



--------------------------------------------------------------------------------



 



represent a guarantee of continued employment for any period of time. Employment
at MetLife is “employment at will”, which means that either you or MetLife may
terminate the relationship at any time with or without cause or notice.
Our offer is contingent on a satisfactory background check which may include
fingerprinting, professional reference checks and successful passing of a
drug-screening test. This offer is subject to withdrawal if the background
check, reference checks or drug-screening test do not meet MetLife requirements.
In order to prevent delay in your ability to start employment, please be sure to
complete your drug-screening as soon as possible but by no later than 3 days
from the date of this letter. In addition, this offer is contingent upon your
being able to produce evidence of your work authorization in the United States
when you commence employment.
Frans, I believe that you will be a great addition to the team, and am confident
that you will help us realize many of the significant opportunities available to
us here at MetLife.
Again, I am delighted to extend this job offer, and look forward to receiving
your acceptance. We are sure that your decision to join MetLife will be mutually
rewarding and beneficial. Please return one signed copy of this letter to Dennis
Shiel, Senior Vice President, Human Resources, in the enclosed postage paid
envelope to indicate your acceptance, and keep a second copy for your personal
record. In the meantime, please feel free to give me a call with any questions
that you may have at ###-###-#### or Dennis at ###-###-####.

     
Sincerely,
  I accept this job offer.
 
   
Steven A. Kandarian
  Frans Hijkoop
President and Chief Executive Officer
   
MetLife, Inc.
   
 
   
Signature /s/ Steven A. Kandarian
  Signature /s/ Frans Hijkoop
 
   
 
   
 
  Date July 30th 2011

4